DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.

Claim Status
Claims 1,17 and 21 have been amended. 
Claims 1-21 are pending and examined as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: welding processor and user interface in claim 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification has defined the welding processor and a microprocessor (paragraph 0029, lines 1-8). The specification has defined the user interface as may include any type of interface device, such as a keyboard, a pointing device (e.g., a mouse, a trackpad), a microphone, a camera (e.g., gesture-based input), a touchscreen, and/or any other type of user input and/or output device (paragraph 0030, lines 13-15).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantinne et al (US 2009/0152251).

With regards to claim 21, Dantinne et al discloses a welding system (multi-process torch system 10, Fig. 1) comprising a display device (controller 16, Fig. 1) configured to display an electronic parameter chart (display chart 62, Fig. 3), wherein the electronic parameter chart comprises a plurality of rows that intersect a plurality of rows as seen below: 
    PNG
    media_image1.png
    379
    867
    media_image1.png
    Greyscale

a user interface (power source interface 26, Fig. 3) configured to receive at least one of a row input to indicate a selected row from the plurality of rows and a column input to indicate a selected column from plurality of rows (the combination of pressing button 54 to select a column and using button 60 to select gas will cause display chart 62 to illuminate the selection, paragraph 0023, lines 1-5); a user interface (power source interface 26, Fig. 3), wherein the selected column is highlighted on the display device in response to the column input and the selected row is highlighted on the display device in response to the row input (the combination of pressing button 54 to select a column and using button 60 to select gas will cause display chart 62 to illuminate the selection, paragraph 0023, lines 1-5); a user interface (power source interface 26, Fig. 3),
wherein an intersection of the selected row and the selected column in the electronic parameter chart is representative of a combination of at least two parameters (button 54 is used to select a column which represents a selection of base material and button 60 is used to select a row which represents a selection of gas, Fig. 3); wherein the selected row corresponds to a first value of at least a first one of the at least two parameters for all of the plurality of columns (column corresponds to selecting a type of workpiece that includes carbon steel or stainless steel, Fig. 3), wherein the selected column corresponds to a second value of at least a second one of the at least two parameters for all of the plurality of rows (rows correspond to selecting a gas mixture associated with different welding processes, Fig. 3), and wherein the selected row and the selected column represent different parameters (columns are associated with workpiece type and rows are associated with the type of welding and gas selection, Fig. 3);
a welding power supply configured to provide welding power (power source 14, Fig. 1); and
a welding processor (microprocessor 252, Fig. 9) configured to determine, based on the selected row and the selected column, welding parameters (operational parameters on bus 254, Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dantinne et al in view of Divenere et al (US 7,751,926). 

With regards to claim 1, Dantinne et al discloses a welding system (multi – process torch system 10, Fig. 1) comprising a display device(controller 16, Fig. 1) configured to display an electronic parameter chart(display chart 62, Fig. 3),  wherein the electronic parameter chart comprises a plurality of rows that intersect a plurality of columns (the combination of pressing button 54 to select a column and using button 60 to select gas will cause display chart 62 to illuminate the selection, paragraph 0023, lines 1-5); a user interface (power source interface 26, Fig. 3) configured to receive at least one of a row input to indicate a selected row from the plurality of rows of the electronic parameter chart and a column input to indicate a selected column from a plurality of columns of the electronic parameter chart as seen below: 
    PNG
    media_image1.png
    379
    867
    media_image1.png
    Greyscale
a welding power supply (power source 14, Fig. 1) configured to provide welding power; and a welding processor (microprocessor 252, Fig. 9) configured to determine, based on the selected row and the selected column, welding parameters(operational parameters on bus 254, Fig. 9);
wherein the selected row corresponds to a first value of at least a first one of the at least two parameters for all of the plurality of columns (column corresponds to selecting a type of workpiece that includes carbon steel or stainless steel, Fig. 3), wherein the selected column corresponds to a second value of at least a second one of the at least two parameters for all of the plurality of rows (rows correspond to selecting a gas mixture associated with different welding processes, Fig. 3), and
wherein the selected row and the selected column represent different parameters (columns are associated with workpiece type and rows are associated with the type of welding and gas selection, Fig. 3).
Dantinne et al does not disclose wherein a combination of the selected row and the selected column in the electronic parameter chart is representative of a combination of at least two of the following parameters: a work piece material, a tungsten type, a tungsten size, an electrode type, an electrode size, an electrode wire type, a shielding gas composition, a shielding gas flow rate, an electrode wire diameter, an arc start, an inductance, and a work piece thickness. 
Divenere et al teaches wherein the display input (display unit, Fig. 6) comprises at least one of a first display input for controlling displaying of rows of the electronic parameter chart and a second display input for controlling displaying of columns of the electronic parameter chart (Fig. 6) wherein the parameters are metal type (workpiece material) and electrode size as seen below: 

    PNG
    media_image2.png
    474
    690
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the display device of Dantinne et al with the display unit as taught by Divenere et al in order to automatically prompt the user to select appropriate parameters for a welding system.
With regards to claim 2, Dantinne et al discloses wherein the welding parameters comprise at least one of welding voltage (voltage parameters, paragraph 0039, lines 1-2), wire feed speed (by wire feed speed knob 80, paragraph 0039, lines 2-3).
With regards to claim 3, Dantinne et al discloses wherein the display device is configured to display at least a portion of the electronic parameter chart (display chart 62, Fig. 3).
With regards to claim 4, Dantinne et al discloses wherein the display device is configured to display a first portion of the electronic parameter chart, and to display a different portion of the electronic parameter chart (chart 62, Fig. 3) based on at least one display input received via the user interface as seen below:

    PNG
    media_image3.png
    474
    859
    media_image3.png
    Greyscale


With regards to claim 5, Divenere et al teaches wherein the display input (display unit, Fig. 6) comprises at least one of a first display input for controlling displaying of rows of the electronic parameter chart and a second display input for controlling displaying of columns of the electronic parameter chart (Fig. 6).

    PNG
    media_image2.png
    474
    690
    media_image2.png
    Greyscale

With regards to claim 6, Dantinne et al discloses wherein the welding processor (microprocessor 252, Fig. 9) is configured to control a welding operation according to the welding parameters (to command the unit 12 to operate according the profiles, paragraph 0046, lines 10-13).
With regards to claims 7 and 8, Divenere et al teaches the welding processor (user computer, Fig. 1) is configured to update the electronic chart (updating of display screen from Fig. 5 to Fig. 6). 
With regards to claim 9, Dantinne et al discloses wherein the row input comprises a first selection of at least one of an electrode wire diameter (wire size switch 56, Fig. 3). 
With regards to claim 10, Dantinne et al discloses wherein the column input comprises a second selection of at least one of the electrode wire type (base material switch 54, Fig. 3), the second selection being different from the first selection (Fig. 3).
With regards to claims 11 and 12, Divenere et al teaches the welding processor (user computer, Fig. 1) is configured to determine the welding parameters (metal type, input voltage, material thickness, Fig. 6) using the selected row and the selected column via at least one of a pre-determined time (when the display screen prompts a user, Fig. 6) and receiving a selection input via the user interface (display screen, Fig. 6).
With regards to claims 13, 14 and 15, Divenere et al teaches the welding processor (user computer, Fig. 1) is configured to determine the welding parameters (selection of an appropriate power source, abstract lines 1-6) after receiving a selection input via the user interface (display screen, Fig. 6) after receiving at least one of the selected row and selected column as seen in Fig. 6: 

    PNG
    media_image2.png
    474
    690
    media_image2.png
    Greyscale

With regards to claim 16, Dantinne et al discloses a wire feeder configured to feed electrode wire (wire feeder 24, Fig. 1). 
With regards to claim 22, Dantinne et al discloses wherein the selected row and the selected column are finalized after a pre-determined time of in activity of the user interface (trigger hold option 228, which allows the user to weld for an extended period of time without holding down the welding gun trigger, may also be enabled or disabled, paragraph 0043, lines 12-19). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Divenere et al in view of Dantinne et al.

With regards to claim 17, Divenere et al discloses a non-transitory machine-readable medium storing machine executable instructions (power source selector, Fig. 1) that when executed causes a computing system (user computer 16, Fig. 1) to control operations (Fig. 2) for setting up and controlling a welding system, comprising:
displaying (on a display unit, Fig. 6) an electronic parameter chart on a display device of the welding system, the electronic parameter chart relating at least one of voltage (input voltage 45, Fig. 6);
receiving, via a user interface (on a display unit, Fig. 6) of the welding system, a row input (metal type, input voltage, material thickness, Fig. 6) to indicate a selected row of the electronic parameter chart displayed on the display device(display unit, Fig. 6);
receiving, via the user interface of the welding system, a column input(click and drag input, Fig. 6) to indicate a selected column of the electronic parameter chart displayed on the display device(display unit, Fig. 6); and
setting, using a welding processor (user computer, Fig. 1), welding parameters comprising at least one of a welding voltage(input voltage 45, Fig. 6),based on the selected row and the selected column (click and drag input, Fig. 6)
wherein the parameters are metal type (workpiece material) and electrode size as seen below:

    PNG
    media_image2.png
    474
    690
    media_image2.png
    Greyscale

wherein the selected row corresponds to a first value of at least a first one of the at least two parameters for all of the plurality of columns (column corresponds to selecting a type of workpiece that includes carbon steel or stainless steel, Fig. 3), wherein the selected column corresponds to a second value of at least a second one of the at least two parameters for all of the plurality of rows (rows correspond to selecting a gas mixture associated with different welding processes, Fig. 3), and
wherein the selected row and the selected column represent different parameters (columns are associated with workpiece type and rows are associated with the type of welding and gas selection, Fig. 3).
Divenere et al does not disclose highlighting, via the display device, the selected row and selected column. 
Dantinne et al teaches highlighting, via the display device, the selected row and selected column (the combination of pressing button 54 to select a column and using button 60 to select gas will cause display chart 62 to illuminate the selection, paragraph 0023, lines 1-5) as seen below:

    PNG
    media_image1.png
    379
    867
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the chart of Divenere et al with the highlighting feature as taught by Dantinne et al in order to indicate visually to the user the selection made on a welding power supply. 
With regards to claim 18, Divenere et al discloses comprising instructions for controlling the welding operation according to the welding parameters (selecting which power source to use, Fig. 7).
With regards to claim 19, Divenere et al discloses comprising instructions for updating the electronic parameter chart (display unit is updated from Fig. 4 to Fig. 8 depending on selections).
With regards to claim 20, Divenere et al discloses comprising instructions for determining the welding parameters (based on the selection on the display unit, Fig. 4 to Fig. 8) after at least one of an elapsed predetermined time (time that is take to get from one screen to another, Fig. 4 to Fig. 8) and receiving a selection input via the user interface of the welding system (selection on display unit, Fig. 4 to Fig. 8). 


Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not teach amended features of claim 1 ,17 and 21 that includes “wherein the selected row corresponds to a first value of at least a first one of the at least two parameters for all of the plurality of columns, wherein the selected column corresponds to a second value of at least a second one of the at least two parameters for all of the plurality of rows, and wherein the selected row and the selected column represent different parameters”.
Examiner’s response: Dantinne et al discloses wherein the selected row corresponds to a first value of at least a first one of the at least two parameters for all of the plurality of columns (column corresponds to selecting a type of workpiece that includes carbon steel or stainless steel, Fig. 3), wherein the selected column corresponds to a second value of at least a second one of the at least two parameters for all of the plurality of rows (rows correspond to selecting a gas mixture associated with different welding processes, Fig. 3), and wherein the selected row and the selected column represent different parameters (columns are associated with workpiece type and rows are associated with the type of welding and gas selection, Fig. 3). Each of switches 54,56,58 and 60 are used to select different rows and columns and each have there own value including welding material, thickness, gas and welding type. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761